Citation Nr: 0405719	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1990 to August 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A review of the claims file reveals that the veteran has not 
been properly notified by VA in specific terms as to the 
evidence which would be needed to substantiate her claims and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the foregoing, the Board must remand the case in order to 
satisfy VA's duty to notify the veteran.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




